This original proceeding involves the review of an award of the State Industrial Commission. The Commission on November 4, 1932, awarded respondent, an employee of petitioner, compensation for 50 per cent. permanent partial disability of left hand. The evidence does not sustain this percentage for permanent partial disability. Under the admitted expert medical testimony, the partial permanent loss of the use of the finger as result of the accident was approximately 30 per cent.
Petitioner also urges that the respondent was the only employee of petitioner, and by reason thereof the Commission had no jurisdiction to enter an award under the Workmen's Compensation Law. Suffice it to say that there is evidence to show that there were two workmen at times working in the distributing department of petitioner's business at the time of said injury. This brings the department in which respondent was engaged at the time of his injury within the provisions of the Workmen's Compensation Law. On this question the evidence was conflicting. The Commission found that the injury was compensable and that the occupation was covered by and subject to the provisions of the Workmen's Compensation Law. There is evidence to support these findings, and the same are binding and conclusive upon this court.
The award is vacated and the cause is remanded *Page 157 
to the Commission for further proceedings not inconsistent with the views herein expressed.
RILEY, C. J., and SWINDALL, BAYLESS, and WELCH, JJ., concur.